-Order, entered August 27, 1963, dismissing the petition under section 330 of the Election Law, unanimously modified on the law to reinstate the designating petitions in those Election Districts which were invalidated solely because not consecutively numbered and where a single sheet contained sufficient signatures, and the order is otherwise affirmed, without costs. However, the undisposed of objections in the following districts are remanded to Special Term for the purpose of taking testimony thereon: 7, 9, 11, 18, 20, 21, 22, 24, 27, 34, 35, 40, 42, 58, 62, 64, 65. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.